Per Curiam.
Daniel P. McElroy appeals from a judgment entered by the district court for Douglas County, Nebraska, which modified a previous order regarding the custody of the parties’ minor child. The earlier order granted to McElroy and his former wife, Jacqueline McElroy, joint custody of their minor child. By its subsequent judgment the court terminated joint custody and granted sole custody to Jacqueline McElroy with reasonable rights of visitation in Daniel McElroy. The judgment further permitted Jacqueline McElroy to remove the minor child from Omaha, Nebraska, to her new home in Council Bluffs, Iowa. We have reviewed the record de novo, as we are required, to determine whether the district court abused its discretion. See, Chalupa v. Chalupa, 220 Neb. 704, 371 N.W.2d 706 (1985); Parsons v. Parsons, 219 Neb. 736, 365 N.W.2d 841 (1985). Our review of the record de novo leads us to the conclusion that the district court did not abuse its discretion, and therefore the judgment entered by the district court should be affirmed. The judgment is affirmed.
Affirmed.